January 5, 2015 United States Securities and Exchange Commission Attn: Mr. John Reynolds, Assistant Director Division of Corporation Finance treet N.E. Washington, DC20549-7010 VIA EDGAR Dear Sirs: Re: Gentor Resources Inc. Form 20-F for Fiscal Year Ended December 31, 2013 Filed May 1, 2014 Comment Letter Dated December 17, 2014 File No. 333-130386 Gentor Resources Inc. (the “Company”) confirms receipt of the comment letter by the staff of the United States Securities and Exchange Commission, dated December 17, 2014 (the “Comment Letter”), in respect of the above noted filing. As indicated in a telephone conference on December 31, 2014 between our U.S. counsel, Christopher Barry of Dorsey & Whitney LLP and Mr. John Reynolds of the Commission’s staff, we anticipate further discussions with the staff concerning these comments. Accordingly, the Company respectively requests a ten business day extension in order to respond to the Comment Letter and the Company currently anticipates responding to the Comment Letter on or before January 20, 2015. If you should have any questions or concerns regarding the anticipated timing of our response, please do not hesitate to contact me at (416) 366-2221. Yours truly, Gentor Resources Inc. /s/ Geoffrey Farr Geoffrey Farr Corporate Secretary
